Citation Nr: 1032046	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-30 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and a 
major depressive disorder.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for diabetes mellitus, to 
include as a result of in-service exposure to herbicides.

4.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to December 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board acknowledges that the Veteran's psychiatric claim was 
previously characterized simply as a claim for service connection 
for PTSD.  However, while on appeal, the United States Court of 
Appeals for Veterans Claims (Court) addressed a case involving 
the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In particular, the Court held that a claim is not 
limited to the diagnosis identified by the Veteran.  More 
precisely, a claim involves a disability that may reasonably be 
encompassed by several factors including: (1) the claimant's 
description of the claim; (2) the symptoms the claimant 
describes; and (3) the information the claimant submits or that 
VA obtains in support of the claim.  

Review of the claims file in the current appeal indicates that 
the Veteran has been variously diagnosed as having PTSD as well 
as a major depressive disorder.  Accordingly, the Board finds 
that the Veteran's claim is not limited solely to PTSD.  Instead, 
the claim is properly characterized broadly as involving service 
connection for an acquired psychiatric disorder, to include PTSD 
and a major depressive disorder.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's appeal.  

Specifically, VA treatment records dated July 2004 and August 
2004 indicate that the Veteran is in receipt of Social Security 
disability benefits.  VA has a duty to obtain Social Security 
Administration (SSA) records when they may be relevant to a 
claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  The medical and legal 
documents pertaining to this application have not been associated 
with the claims folder.  The possibility that SSA records could 
contain evidence relevant to the claim cannot be foreclosed 
absent a review of those records.  Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002).  Because the record indicates that the 
Veteran has applied for, and indeed has been granted, disability 
benefits from the Social Security Administration, the Board finds 
that his appeal must be remanded in order to accord the agency of 
original jurisdiction (AOJ) an opportunity to procure these 
documents.  38 C.F.R. § 3.159(c)(2) (2009).

Furthermore, VA must provide a compensation and pension 
examination to a Veteran when the information and evidence of 
record (1) contains competent lay or medical evidence of a 
current diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) 
(2009).  

With regard to the Veteran's PTSD claim in particular, the Board 
notes that, effective July 13, 2010, VA amended provisions of 38 
C.F.R. § 3.304(f), pertaining to direct service connection for 
PTSD.  75 Fed. Reg. 39843 (July 13, 2010).  Under the new 
regulation, a Veteran's lay testimony alone, indicating that his 
claimed in-service stressor is related to his fear of hostile 
military or terrorist activity, may establish the occurrence of 
the claimed in-service stressor if it is consistent with the 
places, types, and circumstances of his service.  75 Fed. Reg. 
39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) 
(2010)).  

In a statement submitted in July 2010 in the present case, the 
Veteran's representative asserted that the Veteran's claim is 
"clearly related to 'fear of hostile military or terrorist 
activity.'"  Previously, in a February 2004 statement, the 
Veteran had asserted that, while serving aboard the USS Advance 
between late 1969 and late 1970, he "saw numerous dead bodies."  
He noted that he had "to board junkets to check for arms" and, 
in so doing, saw numerous gunshot wounds.  He also explained 
that, while aboard the ship, he was tasked with dropping grenades 
over the side of the vessel every hour or half hour for about two 
weeks and that, when on patrol while sweeping for mines, he would 
see dead bodies floating in the water.  

Available service personnel records which have been associated 
with the claims folder reflect the Veteran's receipt of hostile 
pay for a portion of his active duty.  Based on this evidentiary 
posture, the Board concedes the Veteran's claimed stressor.  

The Veteran has also presented evidence that he has been 
diagnosed with PTSD and major depressive disorder.  Thus, on 
remand, the Veteran should be afforded a compensation and pension 
examination for his psychiatric claim.  The examiner should 
indicate what acquired psychiatric disorder the Veteran is 
diagnosed with, if any, and provide an opinion regarding whether 
any such diagnosis is at least as likely as not etiologically 
related to the Veteran's conceded fear of hostile military or 
terrorist activity in service.  

Moreover, in denying the Veteran's claim for service connection 
for diabetes mellitus, the RO has concluded that evidence of 
record does not confirm the Veteran's presence in the Republic of 
Vietnam during his active duty.  Throughout the current appeal, 
however, the Veteran has consistently maintained that he did 
indeed "step foot" onto the land of Vietnam.  The service 
personnel records which have been obtained and associated with 
the claims folder do not support this contention.  Thus, on 
remand, an attempt should be made to procure copies of any 
additional service personnel records which may be available and 
to associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain a copy the SSA decision awarding 
disability benefits to the Veteran-as well 
as the medical records used in support of 
that determination.  All such available 
documents should be associated with the 
claims folder.  If no such documents are 
available, that fact should also be noted in 
the file.  

2.	Procure a copy of any additional service 
personnel records that may be available.  The 
Board is particularly interested in service 
personnel records which may indicate whether 
the Veteran served "in-country" in the 
Republic of Vietnam for any portion of his 
active duty.  All such available documents 
should be associated with the claims folder.  

3.  Then, schedule the Veteran for an 
appropriate examination to determine the 
etiology of his currently diagnosed acquired 
psychiatric disorder, to include any PTSD 
that may be diagnosed on evaluation.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.  

The examiner should specifically set forth in 
the examination report what acquired 
psychiatric disorder(s), including PTSD, that 
the Veteran is diagnosed with, if any, and 
whether any such disability is at least as 
likely as not (i.e., a probability of 50 
percent or greater) etiologically related to 
the Veteran's conceded fear of hostile 
military or terrorist activity in service.  
If the examiner is unable to give such an 
opinion without resorting to mere 
speculation, the examiner should state so and 
give the reasons why he or she cannot give 
such an opinion.   

Complete rationale should be given for all 
opinions expressed.  

4.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issues on appeal.  An appropriate period of 
time should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


